Metcalf, J.
By the law of this Commonwealth, (however it may be elsewhere,) it is actionable to charge a person falsely and maliciously with an offence that may subject him to a punishment which will bring disgrace upon him, though the punishment be not in itself infamous. Miller v. Parish, 8 Pick. 385, In that case it was decided that a charge against a woman, of an offence that was then punishable by a small fine, was actionable ; a punishment for that offence necessarily bringing her into disgrace. And that case is decisive of this. For whether the charge, which this demurrer admits that the defendant falsely and *3maliciously made against the female plaintiff, be that she was a common drunkard, punishable by confinement in the house of correction, (Rev. Sts. c. 143, § 5,) or only that she was once drunk by the voluntary use of intoxicating liquor, and punishable by a fine of five dollars, (Rev. Sts. c. 130, § 18,) the charge is actionable ; for the punishment of a woman for either offence must bring disgrace upon her.

Demurrer overruled.